Citation Nr: 0703146	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  99-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  He was a Prisoner of War of the German 
Government for 11 months during World War II.  The veteran 
died in January 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which denied entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  

In March 2001, the Board denied entitlement to DIC benefits, 
and the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2001, the 
Court granted a joint motion to vacate and remand the March 
2001 Board decision.  The Board remanded the appeal for 
additional development in June 2003.  

In May 2004, the Board promulgated a decision which denied 
the claim for DIC benefits and the appellant again appealed 
to the Court.  In June 2005, the Court granted a joint motion 
to vacate and remand the May 2004 Board decision.  In October 
2005, the Board remanded the appeal for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Subsequent to the October 2005 Board remand concerning the 
issue of entitlement to DIC benefits, the RO, by rating 
action in March 2006, found that there was clear and 
unmistakable error (CUE) in a March 1987 rating decision 
which assigned an increased rating to 70 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), and failed to address the inferred claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).  The RO granted 
entitlement to TDIU and assigned an effective date of October 
1, 1982 for TDIU and the 70 percent rating for PTSD.  

In a letter received in November 2006, the appellant's 
attorney indicated that the appellant wished to appeal the 
March 2006 RO decision as to the effective dates assigned for 
the 70 percent rating for PTSD and TDIU.  The attorney argued 
that the claims for an earlier effective date and for DIC 
benefits were inextricably intertwined and requested that the 
appeal for DIC benefits be remanded for additional 
development so that the issues could be addressed 
simultaneously.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2006).  In Harris v. 
Derwinski, 1 Vet. App. 180 (1991), the Court held that a 
claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to 
the pending claim.  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is inextricably intertwined if the RO would 
have to reexamine the merits of a denied claim which is 
pending on appeal).  

Although further delay is regrettable, the Board finds that 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:  

1.  The RO should provide the appellant 
and her attorney with a statement of the 
case (SOC) concerning the issues of 
entitlement to an effective date earlier 
than October 1, 1982, for the assignment 
of a 70 percent evaluation for PTSD and 
entitlement to TDIU.  Discussion of these 
issues should include the appropriate 
laws and regulations.  The appellant and 
her attorney should also be informed that 
she must file a substantive appeal with 
regard to these issues if she wishes to 
continue an appeal on these matters.  The 
parties should then be given the 
opportunity to respond thereto.  

2.  After the requested development has 
been completed, the RO should again 
review the claims, including the claim 
for DIC benefits based on all the 
evidence of record and all governing 
legal authority, the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her attorney should be 
furnished an SSOC as to the claim for DIC 
benefits, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


